              Case 3:20-cv-00133-JCH Document 130-4 Filed 07/14/20 Page 1 of 1


                                                          Jakub Madej <j.madej@lawsheet.com>


Deficiencies in Yale's Answers to First Set of Requests for
Admission
Pat Noonan <PNoonan@ddnctlaw.com>                     Sun, Jun 14, 2020 at 10:32 AM
To: Jakub Madej <j.madej@lawsheet.com>, "jakub.madej@yale.edu"
<jakub.madej@yale.edu>


 Hi Jakub,

            Thanks for letting me know your thoughts on our responses to your Requests
 for Admission. I agree with your statement that Fed.R.Civ.P. 36 governs both sides
 when it comes to Requests for Admission. I do not agree that our responses are
 deficient. With regard to your statement that you have not been receiving my emails, I
 have (as you requested) sent all of them to both of the emails above. Sometimes I get
 an error message from the “lawsheet” address, but never from the Yale address. I have
 assumed that you were having trouble with the former, perhaps because of your
 extensive travel. However, I believe you should have all the ones I sent to the Yale
 address. Please let me know if you need anything further.

             Pat

 Please be advised that I will be intermi ently working from home. My cell phone number is 203-314-4562.



 Patrick M. Noonan

 Donahue, Durham & Noonan, P.C.

 741 Boston Post Road

 Guilford, CT 06437

 (203)457-5209(direct)

 (203)314-4562(cell)

 (203)458-9168(oﬃce)

 [Quoted text hidden]
